UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 20, 2007 CWABS Asset-Backed Certificates Trust 2007-9 (Exact name of the issuing entity) Commission File Number of the issuing entity:333-140960-04 CWABS, Inc. (Exact name of the depositor as specified in its charter) Commission File Number of the depositor:333-140960 Countrywide Home Loans, Inc. (Exact name of the sponsor as specified in its charter) Delaware 95-4596514 (State or Other Jurisdiction of Incorporation of the depositor) (I.R.S. Employer Identification No. of the depositor) 4500 Park Granada, Calabasas, California 91302 (Address of Principal Executive Offices of the depositor) (Zip Code) The depositor’s telephone number, including area code (818) 225-3237 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8.Other Events. Item 8.01.Other Events. On June 8, 2007, CWABS, Inc. (the “Company”) created the CWABS Asset-Backed Certificates Trust 2007-9 (the “Issuing Entity”) pursuant to a Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”), dated as of May 1, 2007, by and among the Company, as depositor, Countrywide Home Loans, Inc. (“CHL”), as a seller, Park Monaco Inc. (“Park Monaco”), as a seller, Park Sienna LLC (“Park Sienna”), as a seller, Countrywide Home Loans Servicing LP, as master servicer, The Bank of New York, as trustee (the “Trustee”), and The Bank of New York Trust Company, N.A., as co-trustee.Capitalized terms used but not otherwise defined herein shall have the respective meanings assigned to them in the Pooling and Servicing Agreement. On June 29, 2007, the Company entered into a Subsequent Transfer Agreement (the “First Subsequent Transfer Agreement”), dated as of June 29, 2007, by and among the Company, as depositor, CHL, as a seller, Park Monaco, as a seller, Park Sienna, as a seller, and the Trustee, providing for the transfer of Subsequent Mortgage Loans to the Issuing Entity. On July 20, 2007, the Company entered into a Subsequent Transfer Agreement (the “Second Subsequent Transfer Agreement”), dated as of July 20, 2007, by and among the Company, as depositor, CHL, as a seller, Park Monaco, as a seller, Park Sienna, as a seller, and the Trustee, providing for the transfer of Subsequent Mortgage Loans to the Issuing Entity.The Funding Period ended on July 20, 2007. The tables attached hereto as Exhibit 99.1 describe characteristics of the final mortgage pool following the transfer to the Issuing Entity of all Subsequent Mortgage Loans during the Funding Period and as of the related Cut-off Date. All percentages set forth below have been calculated based on the principal balance of the Mortgage Loans in the final mortgage pool as of the related Cut-off Date.The sum of the columns may not equal the respective totals due to rounding.The Company previously filed tables describing the characteristics of the Final Mortgage Pool with the Commission on August 6, 2007 and a revised version on August 24, 2007.A revised version of the tables is annexed hereto as Exhibit 99.1.The revised version corrects two typographical errors that occurred in both the August 6, 2007 filing and the August 24, 2007 filing, specifically in the caption of the table entitled “Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool,” and in the table entitled “Months to the Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool”. Section 9.Financial Statements and Exhibits. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Not applicable. (b) Pro Forma Financial Information. 2 Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits. 99.1 Characteristics of Final Mortgage Pool 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the depositor has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CWABS, INC. By: /s/Elizabeth Chen Name Elizabeth Chen Title Senior Vice President Dated:September 18, 2007 4 Exhibit Index Exhibit No.Description 99.1Characteristics of Final Mortgage Pool 5
